 



Exhibit 10.8
SECOND AMENDED AND RESTATED PROMISSORY NOTE

      US$80,000,000   January 5, 2007                     

     FOR VALUE RECEIVED, each of the undersigned, ROYAL GOLD, INC., a
corporation organized and existing under the laws of Delaware (“Royal Gold”) and
HIGH DESERT MINERAL RESOURCES, INC., a corporation organized and existing under
the laws of Delaware (“High Desert”, with each of Royal Gold and High Desert
individually referred to as a “Maker” and collectively referred to as the
“Makers”), on a joint and several liability basis, hereby promises to pay to the
order of HSBC BANK USA, NATIONAL ASSOCIATION (“HSBC”), or other holder hereof
(with HSBC and any other holder hereof sometimes referred to herein as
“Holder”), at the place and times provided in the Loan Agreement (defined
below), the principal sum of Eighty Million Dollars (US$80,000,000) or, if less,
the principal amount of all Loans made by the Lender from time to time or
otherwise outstanding pursuant to the Second Amended and Restated Loan Agreement
dated as of January 5, 2007 among the Makers and HSBC (as amended, restated,
supplemented or otherwise modified in accordance with its terms, the “Loan
Agreement”). Subject to the Loan Agreement, the Makers may borrow, voluntarily
repay and reborrow amounts hereunder during the availability period. Capitalized
terms used in this Note and not defined herein shall have the meanings assigned
thereto in the Loan Agreement.
     This Note evidences the obligation of the Makers to repay all sums Advanced
by HSBC to the Makers as Loans pursuant to the Loan Agreement.
     This Note represents an extension and renewal of the outstanding principal
amount of, and an amendment to, replacement of and substitution for, the Amended
and Restated Promissory Note dated December 14, 2005 made by Royal Gold and
payable to HSBC (the “Existing Note”). The indebtedness evidenced by the
Existing Note is a continuing indebtedness and nothing contained herein shall be
construed to deem paid the Existing Note or to release, terminate or in any way
impair any mortgage, pledge, lien or security interest given to secure payment
and performance of the Existing Note. This Note restates and replaces the
Existing Note.
     Each Maker further agrees to pay and deliver to Holder, when and as
provided in the Loan Agreement, interest on the outstanding principal amount
hereof at the rate and at the times specified in the Loan Agreement. The unpaid
principal amount of this Note from time to time outstanding is subject to
mandatory repayment from time to time as provided in the Loan Agreement. All
payments of principal and interest on this Note shall be payable in lawful
currency of the United States of America in immediately available funds as
specified in the Loan Agreement.
     This Note is made by the Makers pursuant to, and is subject to, all of the
terms and conditions of the Loan Agreement. Reference is hereby made to the Loan
Agreement and the

 



--------------------------------------------------------------------------------



 



documents delivered in connection therewith for a statement of the prepayment
rights and obligations of the Makers, a description of the collateral in which
Liens have been granted by the Makers to secure the payment and performance of
each Maker hereunder, the nature and extent of such Liens, and for a statement
of the terms and conditions under which the due date of this Note may be
accelerated.
     In addition to, and not in limitation of, the foregoing and the provisions
of the Loan Agreement, each Maker further agrees, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by any Holder hereof in endeavoring to collect
any amounts due and payable hereunder which are not paid and delivered or
otherwise satisfied when due, whether by acceleration or otherwise.
     Each Maker, for itself and for all endorsers hereof, hereby waives all
requirements as to diligence, notice, demand, presentment for payment, protest
and notice of dishonor.
     This Note and the rights of each Maker and any Holders hereof are governed
by the laws of the State of New York.
     IN WITNESS WHEREOF, each Maker has executed and delivered this Note as of
the date first above written.

                          ROYAL GOLD, INC.   HIGH DESERT MINERAL RESOURCES, INC.
   
 
                       
By:
  /s/ Tony Jensen           By:   /s/ Tony Jensen    
 
                       
Name:
  Tony Jensen           Name:   Tony Jensen    
 
                       
Title:
  President & CEO           Title:   President    
 
                       

-2-